Citation Nr: 0313650	
Decision Date: 06/23/03    Archive Date: 06/30/03

DOCKET NO.  00-20 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection on direct and secondary 
bases for a low back disorder.

2.  Entitlement to a rating in excess of 20 percent for 
residuals of a herniated nucleus pulposus at T7-8 with 
neuralgia, for the period from June 17, 1998, to May 9, 2000.

3.  Entitlement to a rating in excess of 10 percent for 
residuals of a herniated nucleus pulposus at T7-8 with 
neuralgia, for the period from September 1, 2000.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from August 1989 to April 
1993.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision entered in 
May 2000 in which the Department of Veterans Affairs (VA) 
Regional Office (RO) in Columbia, South Carolina, increased 
the schedular evaluation for the veteran's thoracic spine 
disorder from a noncompensable rating to 10 percent, for the 
period from July 24, 1999, to May 9, 2000; assigned a 
temporary total rating under 38 C.F.R. § 4.30 from May 10, 
2000, to June 30, 2000; and reassigned the 10 percent 
schedular rating from July 1, 2000.  In November 2000, the RO 
increased the rating to 20 percent from June 17, 1998.  In a 
May 2001 decision the RO denied entitlement to service 
connection on a direct basis for a low back disorder.  In 
November 2001, the RO extended the temporary total rating 
previously assigned under 38 C.F.R. § 4.30 to August 31, 
2000, based on the need for further convalescence.  The RO 
then reinstituted the 10 percent schedular evaluation as of 
September 1, 2000.  

In November 2002, following a February 2002 video conference 
hearing, the Board remanded the veteran's claims for increase 
to the RO for additional action.  The Board requested that 
the RO issue a statement of the case regarding the May 2001 
denial of service connection for a low back disorder, for 
which a notice of disagreement had been received in February 
2002.  The RO then attempted to complete the requested 
actions, to include issuance of a statement of the case in 
which the claim for service connection for a low back 
disorder was denied on both a direct and secondary basis.  
Perfection of the appeal as to the low back matter followed.  
The veteran thereafter sought an additional video conference 
hearing before the Board, and that proceeding was held in May 
2003.  

It is noted that additional evidence was presented at each of 
the referenced Board hearings with a waiver of initial 
consideration of that evidence by the RO  Further, as more 
than one of Veterans Law Judge conducted a hearing in this 
case, a panel of three reviewing judges, including the 
individuals who presided over the 2002 and 2003 Board 
hearings, will be decide the matters at issue.  

A motion for advancement on the docket filed by the veteran 
was previously granted by the Board pursuant to 38 C.F.R. 
§ 20.900 (2002).  Appropriate expedited handling of this case 
has continued since its return from remand.

The issues of entitlement to a schedular and extraschedular 
evaluations of increased disability for service-connected 
disability of the thoracic spine are addressed in the REMAND 
portion of the instant document.


FINDINGS OF FACT

1.  Medical treatment was received in service for two 
episodes of low back pain, variously diagnosed as low back 
strain and mechanical low back pain.  

2.  A chronic low back disorder was not shown in service and 
there is no documentation of an arthritic process of the low 
back during the one-year period following the veteran's 
discharge from service in April 1993.  

3.  Many years after service, the existence of a chronic low 
back disorder, variously diagnosed, was shown.

4.  No medical professional specifically links any existing 
low back disorder to the appellant's active duty service or 
any event thereof, or to his service-connected residuals of a 
herniated nucleus pulposus at T7-8.  Further, there is no 
competent evidence showing that the veteran's thoracic 
disorder caused or aggravated any current low back disorder. 


CONCLUSION OF LAW

A low back disorder was not incurred in or aggravated by 
service, lumbar arthritis may not be presumed to have been 
incurred therein; and a low back disorder is not proximately 
due to or the result of service-connected residuals of a 
herniated nucleus pulposus at T7-8, with neuralgia.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1117, 1131, 1137, 
5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309, 3.156, 3.159, 3.310(a), 3.317, 
3.326 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Considerations

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a remand by the Board confers upon the veteran or other 
claimant, as a matter of law, the right to compliance with 
the Board's remand order.  Moreover, the Court further held 
that the Board itself errs when it fails to ensure compliance 
with the terms of its remand.  Id.  

As set forth above, this matter was remanded by the Board to 
the RO in November 2002, based on the Court's holding in 
Manlincon v. West, 12 Vet. App. 238 (1999), that the filing 
of a notice of disagreement places a claim in appellate 
status and that the RO's failure to issue a statement of the 
case constitutes a procedural defect requiring remand.  The 
RO it is shown issued a statement of the case as to the claim 
in question in March 2003, following which the veteran timely 
perfected his appeal.  Therefore, the RO has fully complied 
with the terms of the remand.  

It is also noteworthy that, while this appeal was pending, 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), was signed into 
law.  The VCAA is codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002), and VA has issued 
regulations implementing the VCAA; specifically, 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2002).  The VCAA and the 
implementing regulations are liberalizing and are therefore 
applicable to the question herein presented.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  

Under the changes effectuated, VA first has a duty to provide 
an appropriate claim form, instructions for completing it, 
and notice of information necessary to complete the claim if 
it is incomplete.  38 U.S.C.A. § 5102 ; 38 C.F.R. 
§ 3.159(b)(2).  In this case, there is no issue as to 
providing an appropriate application form or completeness of 
the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, what part of that evidence is to be provided by the 
claimant, and what part VA will attempt to obtain for the 
claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Here, 
the record reflects that the veteran was apprised of the 
changes brought about by the VCAA in an April 2001 letter 
from the RO and in various subsequently compiled documents.  
Through the foregoing, the veteran was advised of the 
evidence necessary to substantiate his claim and informed 
that VA would obtain all relevant evidence in the custody of 
a Federal department or agency.  He was also advised that it 
was his responsibility to either send medical treatment 
records from his private physicians regarding treatment for 
his claimed low back disorder, or provide a properly executed 
release so that VA could request the records for him.  Based 
on the foregoing, the duties to notify has been fulfilled.

Third, VA has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  In this case, examination and 
treatment records compiled by VA and non-VA sources have been 
obtained by the RO while the case remained in remand status, 
and prior thereto, and to the extent that the veteran has 
provided complete authorizations, his private medical records 
were obtained.  There is no indication that pertinent Federal 
department or agency records, not already on file, are in 
existence.  It, too, is noteworthy that the veteran was 
offered an opportunity to report for a VA medical examination 
as part of the RO's efforts to assist him in substantiating 
his claim, but that offer of assistance was refused.  Based 
on the foregoing, the duty to notify the appellant of any 
inability to obtain records, and the VA's duty to assist 
obligations have been fulfilled. 

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, because there is not a scintilla of evidence 
that any failure on the part of VA to further comply with the 
VCAA reasonably affects the outcome of this case, the Board 
finds that any such failure is harmless.  While perfection is 
an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance.  Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Where a 
veteran served 90 days of more during a period of war or 
during peacetime service after December 31, 1946, and a 
chronic disease, such as arthritis, becomes manifest to a 
degree of 10 percent or more within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  

Service connection may also be granted for disability that is 
proximately due to or the result of or being aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a); see 
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (additional 
disability resulting from the aggravation of a nonservice-
connected disorder by a service-connected disability is 
compensable under 38 C.F.R. § 3.310(a)). 

Service department records fail to indicate that the veteran 
was engaged in combat with the enemy during his period of 
active duty and he does not contend otherwise.  As such, the 
provisions of 38 U.S.C.A. § 1154 (West 2002) are not for 
application in this matter.  

A low back disorder was not noted at an October 1988 
enlistment medical examination.  At that time the veteran 
denied ever having had recurrent back pain.  To that extent, 
the veteran is entitled to a presumption of soundness at 
service entrance under 38 U.S.C.A. § 1111 (West 2002) and the 
record does not provide a basis for the rebuttal of such 
presumption.  

An August 1991 entry records the veteran's complaint of left 
shoulder pain radiating into the lower back.  No low back 
abnormality was identified at that time.  

In January 1992, outpatient medical assistance was sought for 
low back complaints, following the veteran's moving of boxes 
for a friend a few days earlier.  The initial assessment was 
low back strain, and the following day an assessment of 
mechanical low back pain was recorded.  

No further low back complaints were documented until January 
1993, when the veteran reported low back pain over the prior 
two to three days after he twisted his back attempting to 
catch a falling basket of clothes.  The assessment was back 
strain.  No further complaints or findings pertaining to the 
veteran's low back are recorded in the service medical 
records.  

Following the RO's receipt of the veteran's initial claim for 
compensation benefits, he was afforded a VA general medical 
examination in July 1993, at which time his complaint was of 
pain in the back of the neck.  Clinically, a normal range of 
lumbar motion was indicated.  No diagnosis of a low back 
disorder was offered; the only diagnosis entered was that of 
a cervical spine injury with residuals.  Neurological 
examination in the same month yielded an impression of a 
myofascial pain syndrome, as pertaining to the veteran's 
complaints of upper spine pain.  

Service connection was established for a small central disc 
protrusion at T7-8 with a slightly displaced thoracic cord by 
a September 1993 rating decision.

In connection with the veteran's January 2001 claim of 
entitlement to service connection for a low back disorder, he 
was scheduled to undergo a VA medical examination, to which 
he failed to report later in 2001.  In a VA Form 119, Report 
of Contact, dated in April 2001, it was noted that the 
veteran had called to check on his claim and reported that, 
although he was aware that a VA examination had been 
scheduled, he chose not report therefor because the evidence 
on file was sufficient to rate his claim.  

The initial postservice complaints pertaining to the low back 
were recorded in July 1999, when the appellant noted a two 
week history of low back pain.  Physical examination included 
a thoracolumbar X-ray which was negative.  Computerized 
statements from a private physician reflect billing codes for 
thoracic and lumbar disc displacement, beginning in April 
2000, with a notation of lumbosacral neuritis in October 
2000.  In December 2000, a complaint of low back pain of 
three to four months' duration was reported by the veteran.  
A diagnosis of increasing low back pain since thoracic 
surgery in May 2000 was recorded.  

X-ray films in January 2001 diagnosed Grade I, 
spondylolisthesis at L5-S1.  A medical examination by Glenn 
A. McCain, M.D., in January 2001, however, found no soft 
tissue abnormalities in the lumbar area.  

A March 2001 magnetic resonance imaging study showed a Grade 
I, spondylolisthesis at L5-S1, and a central, broad based 
disc bulge at L4-5.  

Findings from a VA medical examination in July 2001 
culminated in the pertinent impression of mechanical back 
pain.  

Subsequent evaluation and testing yielded findings consistent 
with, among other entities, spondylosis at L-5; 
spondylolisthesis at L5-S1; stenosis at L4-5 and L5-S1 with 
involvement of the intervertebral nerve root; desiccated L4-
L5 and L5-S1 discs; and left S1 radiculopathy.  Surgical 
decompression and fusion of the lower spine at L5-S1 followed 
in January 2003.  

In this instance, there were two inservice episodes of low 
back strain, but it is not demonstrated by the evidence 
presented that such episodes resulted in the onset of a 
chronic low back disability.  Furthermore, evidence of a 
chronic low back disorder was not documented at the time of 
the initial postservice VA medical examination shortly after 
service or for many years thereafter.  

Complaints of low back pain were initially identified 
postservice in 1999 and pathology of the low back, including 
arthritis, was not first demonstrated until a later point in 
time.  In sum, approximately seven years elapsed from the 
time of the veteran's discharge from service until the 
existence of a chronic low back disability is objectively 
indicated, a gap that is too long to associate the veteran's 
inservice back problems with those shown much later.  

Moreover, the Board finds that no medical professional has 
specifically linked any inservice episode of back strain to 
the entities initially shown, beginning in 1999.  Further, no 
medical professional has offered findings or opinions to 
establish a nexus between any of the low back pathology shown 
postservice and the veteran's period of military service or 
any event thereof.  Additionally, medical evidence does not 
link an existing low back disorder to his service-connected 
thoracic disability.  Further, there is no competent evidence 
that the thoracic spine disorder caused an increased level of 
severity of any current low back disorder, as might 
constitute an aggravation under Allen.  

Lastly, although there is evidence that the veteran served on 
active duty in Southwest Asia, no allegation is offered that 
his claimed low back disorder resulted from exposure to 
environmental hazards or an undiagnosed illness (e.g., 
fatigue, headache, muscle aches, memory loss or other 
conditions listed in 38 CFR 3.317(b)), while in the Persian 
Gulf.  The Board particularly observes that multiple, defined 
diagnoses pertaining to the low back, as opposed to an 
undiagnosed illness, preclude entitlement under 38 U.S.C.A. 
§ 1117 and 38 C.F.R. § 3.317.  

To that extent, the allegations as to the veteran's 
entitlement to a grant of service connection for a low back 
disorder on a direct or secondary basis, as set forth in 
writing and in hearing testimony, are not corroborated by 
objective evidence.  Therefore, the benefit sought on appeal 
is denied.

As there is a preponderance of the evidence against 
entitlement to the benefit sought, the benefit-of-the-doubt 
rule is not for application in this instance.  


ORDER

Service connection for a low back disorder on either a direct 
or secondary basis is denied. 


REMAND

As for the claims for increased schedular evaluations at 
various times for the veteran's service-connected thoracic 
disorder, it is noted that as part of the Board's November 
2002 remand, the appellant was to undergo orthopedic and 
neurological examinations and certain specified data were 
requested to be provided by each examiner.  While each of the 
Board's directives appears to have been addressed by the 
neurological examiner, the same is not true with respect to 
the findings recorded by the examining orthopedist.  In this 
regard, it is noted that the examiner failed to specify 
normal ranges of motion of the thoracic spine or address most 
of the items set forth in paragraphs (2)(II) and (III) of the 
Board's November 2002 remand.  Further input from the 
orthopedist is necessary prior to the Board's rating of the 
disorder in question.

Also, it is clear that the veteran is alleging that he 
suffers from a marked interference with employability due to 
his thoracic spine disorder, to include a significant amount 
of lost time from work and a corresponding reduction in 
wages, along with the eventual loss of his job.  The question 
of entitlement to an extraschedular evaluation, however, has 
yet to be addressed to any meaningful extent by the RO, and 
it is noted that initial consideration of extraschedular 
entitlement is strictly within the purview of the RO.  See 
38 C.F.R. § 3.321(b) (2002).  

Accordingly, this matter is hereby REMANDED to the RO for the 
following actions:

1.  The RO must review the claims files 
and ensure that all notification and 
development actions required by the VCAA 
and its implementing regulations are 
completed as to the issues of the 
veteran's entitlement to a schedular and 
extraschedular rating in excess of 20 
percent for residuals of a herniated 
nucleus pulposus at T7-8 with neuralgia, 
for the period from June 17, 1998, to May 
9, 2000; and in excess of 10 percent for 
the period, beginning September 1, 2000.  
In particular, the RO should ensure that 
the notification requirements and 
development procedures now codified at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107, as 
well as the implementing regulations, are 
fully complied with and satisfied.  This 
specifically includes notifying the 
veteran in writing of what evidence, if 
any, will be obtained by him and what 
evidence, if any, will be retrieved by 
VA.  See Charles v. Principi, 16 Vet. 
App. 370 (2002).

2.  By the same letter, the RO should 
also advise the veteran of the evidence 
needed to substantiate the claims in 
question, to include those pertinent 
rating criteria in effect prior to and on 
and after September 23, 2002, regarding 
intervertebral disc syndrome, 67 Fed. 
Reg. 54345 (2002).  He should also be 
instructed of his right to submit any 
additional argument and/or evidence in 
support of such claims.  That evidence 
may be of a lay or medical variety, 
including but not limited to records or 
opinions from medical professionals 
denoting the existence of a level of 
severity beyond that reflected by the 
respective 20 and 10 percent ratings.  
Evidence in support of an extraschedular 
evaluation should reflect a marked 
interference with employment attributable 
to the thoracic spine disability or the 
need for frequent periods of hospital 
care because of the service-connected 
thoracic spine disorder.  

3.  The RO should obtain updated VA 
medical treatment records pertaining to 
hospital or outpatient care received by 
the veteran for his service-connected 
thoracic spine disorder.  Such records 
should include the report of a magnetic 
resonance imaging study ordered on or 
about May 13, 2003.  Once obtained, such 
records should then be made a part of the 
claims folder.

4.  Thereafter, the RO should return the 
claims folders and the VA spine 
examination report of January 11, 2003, 
to the same VA examiner, for the 
preparation of an addendum to such 
report.  If additional examination is 
found to be necessary for preparation of 
an addendum, or in the event that the 
February 2003 examiner is unavailable, 
further orthopedic evaluation of the 
veteran must be undertaken.  In any 
event, an examiner must respond to the 
following questions:

(a)  What are the normal ranges 
of motion of the thoracic 
spine?  

(b)  Is there listing of the 
whole spine to the opposite 
side, a loss of lateral motion 
with osteoarthritic changes, 
abnormal thoracic mobility on 
forced motion, or thoracic 
muscle spasm on extreme forward 
bending?  

(c)  Does the veteran's 
thoracic spine or any other 
joint affected by neuralgia 
exhibit weakened movement, 
excess fatigability, or 
incoordination.  If feasible, 
these determinations should be 
expressed in terms of 
additional lost range of motion 
or favorable or unfavorable 
ankylosis due to any excess 
fatigability, weakened movement 
or incoordination.  If the 
examiner is unable to make such 
a determination, it should be 
so indicated on the record.  

(d)  During the prior twelve 
months, has the veteran 
experienced incapacitating 
episodes (i.e., a period of 
acute signs and symptoms which 
require bed rest prescribed by 
a physician and treatment by a 
physician) involving his 
thoracic disorder having a 
total duration of at least six 
weeks, OR; more than four weeks 
but less than six weeks, at 
least two weeks, OR; at least 
one week but less than two 
weeks?

(e)  Is it at least as likely 
as not that the veteran's 
service-connected thoracic 
spine disability alone, 
markedly interferes with his 
employment?

Use by the physician of the 
italicized standard of proof in 
responding to the foregoing is 
required.

5.  Following the completion of the 
foregoing, the RO must adjudicate the 
issue of the veteran's entitlement to 
schedular and extraschedular ratings in 
excess of 20 percent for residuals of a 
herniated nucleus pulposus at T7-8 with 
neuralgia, for the period from June 17, 
1998, to May 9, 2000; and in excess of 10 
percent for the period since September 1, 
2000, on the basis of all the evidence on 
file and all governing legal authority, 
including the VCAA and the rating 
criteria for scars in effect prior to and 
on August 30 , 2002.  If any benefit 
sought on appeal continues to be denied, 
the veteran and his representative must 
be provided with a supplemental statement 
of the case citing all pertinent evidence 
and dispositive legal authority.  An 
appropriate period of time should then be 
allowed for a response, before the record 
is returned to the Board for further 
review.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The 
purpose of this remand is to obtain additional evidentiary 
and procedural development.  The law requires full compliance 
with all orders in this remand.  


Stegall.  No inference should be drawn regarding the final 
disposition of the claims in question as a result of this 
action.  



	___________________________                             
_________________________
            DEREK R. BROWN                                                
D. C. SPICKLER
             Veterans Law Judge                                               
Veterans Law Judge
     Board of Veterans' Appeals                                       
Board of Veterans' Appeals


	                                      
____________________________
	N. R. ROBIN
	Veterans Law Judge
                                              Board of 
Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



